Case: 1:21-cv-00004-GHD-DAS Doc #: 8 Filed: 01/22/21 1 of 2 PagelD #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
DEWAYNE DEARING PETITIONER
v. No. 1:21-cv-0004-GHD-DAS
STATE OF MISSISSIPPI, ET AL RESPONDENT

ORDER TRANSFERRING CASE TO THE
FIFTH CIRCUIT COURT OF APPEALS

This matter comes before the court, sua sponte, for consideration of the transfer of this
cause. Dewayne Dearing has submitted a petition for a writ of habeas corpus under 28 U.S.C. §
2254. The petitioner was convicted in the Circuit Court of Monroe County, Mississippi on two
counts of exploitation of a child and two counts of soliciting sex from a minor on June 27, 2008.

The petitioner has filed at least one other unsuccessful 2254 motion concerning the same
conviction which he now seeks to challenge. See Dearing v. Monroe County Circuit Court,
1:10-CV-00055-NBB-DAS; see also Dearing v. Monroe County Sheriff's Department et al,
1:12-CV-00089-MPM-DAS; Dearing v. Monroe County Circuit Court et al, 1:12-CV-00090-
SA-JMV; Dearing v. State of Mississippi et al, 1:11-CV-00177-MPM-DAS; Dearing v. State of
Mississippi, 1:11-CV-00176-GHD-SAA; Dearing v. Monroe County Circuit Court, et al, 1:19-
CV-00096-NBB-DAS.

The Antiterrorism and Effective Death Penalty Act requires that before a district court
files a second or successive petition, “the applicant shall move in the appropriate court of appeals
for an order authorizing the district court to consider the application.” The petitioner has not

obtained such an order. Rather than dismissing the petition on this basis, the Fifth Circuit
Case: 1:21-cv-00004-GHD-DAS Doc #: 8 Filed: 01/22/21 2 of 2 PagelD #: 5

permits district courts to transfer the petition for consideration pursuant to 28 U.S.C. § 2244(a)
and (b)(3)(c). See In re Epps, 127 F.3d 364, 365 (5" Cir. 1997).

Therefore, in the interest of justice and judicial economy, it is ORDERED:

1) That this petition will be transferred to the Fifth Circuit Court of Appeals for the
petitioner to seek leave to file this successive § 2254 petition;

2) That the Clerk of Court is DIRECTED to TRANSFER this petition and the entire
record to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and
(b)(3)(c), and Jn re Epps, 127 F.3d at 365; and

3) This case is CLOSED.

SO ORDERED, this, the F [day of January, 2021.

da. HN Qatsu.

SENIOR UNITED STATES DISTRICT JUDGE

 
